DETAILED ACTION
	This is in response to the RCE filed on February 14th 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive.  Applicant “traverses” the 112 rejection (pg. 8) but provides no argument why the amendment overcomes the rejection.  Since the response at least mentions the rejection, it is considered responsive, but applicant is certainly aware that generic remarks without supporting rationale are not persuasive to overcome a rejection.  Therefore, the 112 rejection is maintained since the claims are deemed to be contain new matter as previously explained.  
Applicant states (pg. 9) that Holley does not disclose a generic device model instance for each physical device because a generic term such as “light” does not imply an instance is created.  Examiner agrees with this statement.  The term “light” is a generic term which shows that Holley clearly teaches a “generic” device model.  The citations to Holley in the detailed rejection explain when an instance is created (devices in model are added and subtracted – see Fig. 3, paragraph 39).  Therefore, this argument does not overcome the rejection because it actually agrees that Holley teaches a generic model by the use of terms such as “light” and “door”.
Applicant also states (pg. 9) that McKiel does not disclose a conversion between a low-level device model and a generic device model because it is directed to a user defined model in order to create later a new model.  This is not persuasive.  McKiel explicitly discloses converting a user specific model into a device model template by using a model conversion rule (Fig. 4, paragraphs 15, 47).  A model template corresponds to a generic device model because it is a template.  By definition, templates are generic until customized.  Applicant has not explained why the user model of McKiel is not a low-level device model.  Under the broadest reasonable interpretation consistent with the specification, the user model of McKiel appears to read exactly on the low-level device model recited by the claim.  Furthermore, Holley explicitly teaches the low-level model as well.  So the combination clearly teaches the limitation even if it were shown the user model of McKiel is not a low-level model (which it has not been).  Therefore, this argument is also not persuasive.
Applicant’s remark (pg. 9) that claim 8 has “both instances existing on the system at the same time” and allows the method to “provide a high level interface to the physical device” appears to be just an intended statement of use.  The claim does not recite “provide a high level interface to the physical device”.  Therefore these arguments are not persuasive because they rely on features not in the claims.  Furthermore, even if this feature were recited, it is likely to be rejected in view of the current reference which also provide a “high-level” interface to devices (see Holley paragraphs 2-4).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 17 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 8-9, 17 and 20-21 were amended to recite a “configuration model” and applicant states (pg. 7-8, response 9/3/21) this is distinct from a “graphical model”.  Examiner can find no teaching in the original disclosure regarding a “configuration model”.  Thus this term is considered new matter that was not in the inventor’s possession at the time of filing.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-9, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Holley US 2015/0160623 A1 in view of McKiel, JR. US 2011/0071656 A1.

Regarding claim 8, Holley discloses a method for configuring at least one home automation installation (abstract), the home automation installation comprising a plurality of home automation devices (Fig. 1), comprising:
reception of a configuration message emitted from a central control unit of a home automation installation or a user terminal, the message containing an indication on a commissioning, a configuration or a reconfiguration of a home automation device (messages regarding the installation / configuration of home automation devices are exchanged between automation devices, automation management unit, and remote user device – see Fig. 1, paragraphs 16-17 and 23);
determination of at least one low-level device model class or type corresponding to the home automation device (devices have type, make and model – paragraph 23), the at least one low-level device model class or type defining a set of commands or functions associated to the at least one low-level device model class or type (model shows set of commands or functions for device – see Fig. 2-4, paragraph 24);
creation of at least one low-level device configuration model instance according to the at least one low-level device model class or type determined (list of home automation devices based on their make and model – see Fig. 2, paragraphs 33-34; each item in the list represents an occurrence or “instance” of a device model, thus each device is listed even if multiple occurrences – this is explicitly taught by paragraph 22 – “multiple instances” of home automation devices; the models contains characteristic and status information – see Fig. 4, the device characteristic information is based on the device configuration – see paragraph 23, thus the model is a “configuration model” because it contains information representing the configuration of the device);
determination of a model conversion converting a low-level device model class or type  into at least one generic device model class or type on the basis of … according to the at least one low-level device configuration model instance created at step iii or to the at least one low-level device class or type determined at step ii (devices have type, make and model – see paragraph 23, so the generic device model (i.e. device type) is determined according to the low-level device model instance which represents the make and model, and therefore “configuration”); and
creation of at least one generic device configuration model instance for the at least one low-level device configuration model instance on the basis of the at least one generic device model class or type corresponding to the model conversion determined at step iv (represent device using “generic” type, e.g. “light” – see Figs. 2-4; each representation in the model is an instance of the “generic device model” because it uses the generic term, e.g. “light”, “door”, etc.); and
the at least one generic device configuration model instance defining a set of commands or functions associated to the at least one generic device configuration model instance (model instance depends on device type/group – see paragraphs 23 and 34; model shows set of commands or functions for a generic device model instance – see Figs. 2-4).

Holley does not explicitly disclose a model conversion rule but this is taught by McKiel.  McKiel teaches managing home automation using models (abstract).  McKiel explicitly discloses converting a low-level device model (e.g. user specific model) into a device model template (e.g. generic model) by using a model conversion rule (Fig. 4, paragraphs 15, 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holley with the model conversion technique taught by McKiel for the purpose of allowing users to manage home automation.  McKiel suggests that by converting a specific model into a general template model, it can be reused for subsequent users, and privacy is improved (paragraphs 35 and 51).

	Regarding claim 9, Holley discloses emission of a message for communicating the configuration of at least one home automation device toward a user terminal or an application executed on the management unit (Fig. 1).

	Regarding claim 17, Holley discloses the at least one generic device configuration model instance corresponding to the model conversion determined in step iv for the at least one low-level device configuration model instance corresponds to a group of generic device configuration models instances (multiple instances of a device constitute a group of device model instances – paragraph 22).

	Regarding claim 20, Holley discloses the at least one generic device configuration model instance includes a generic device unique identifier (device identifier can be unique identifier – paragraph 34).

	Regarding claim 21 Holley discloses the generic device unique identifier comprises a device logical address (use MAC address as unique identifier – paragraph 34) which establishes a correspondence between the at least one generic configuration device model instance and at least one low-level device configuration model instance (address is used to communicate, thus it “establishes correspondence” – paragraph 34).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Apte et al. US 2012/0011082 A1 discloses a modeling system with multiple model instances and groups of models (abstract, paragraph 13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975